                         IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ALABAMA
                                    WESTERN DIVISION

                                                        )
 IN RE:                                                 )
                                                        )        Case No. 19-70152
 SOUTHFRESH AQUACULTURE, LLC,                           )
                                                        )        Chapter 11
          Debtor.                                       )

           DEBTOR’S MOTION PURSUANT TO 11 U.S.C. §§ 102 AND 105(A)
         AND BANKRUPTCY RULES 2002(M) AND 9007 SEEKING AUTHORITY
     TO IMPLEMENT CERTAIN NOTICE AND CASE MANAGEMENT PROCEDURES

          SouthFresh Aquaculture, LLC, as debtor and debtor in possession in the above-captioned

 chapter 11 cases (the “Debtor”),1 respectfully states the following in support of this motion (the

 “Motion”):

                                                 Relief Requested

          1.       The Debtor seeks entry of an order (the “Order”), substantially in the form

 attached hereto as Exhibit A, authorizing and implementing certain notice and case

 management procedures (the “Procedures”) and the limiting of notice and service requirements.

                                            Jurisdiction and Venue

          2.       The United States Bankruptcy Court for the Northern District of Alabama (the

 “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the General

 Order of Reference from the United States District Court for the Northern District of Alabama,

 dated January 12, 1995. The Debtor confirms its consent, pursuant to rule 7008 of the Federal

 Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), to the entry of a final order by the


 1
   A detailed description of the Debtor and its business, and the facts and circumstances supporting this Motion and
 the Debtor’s chapter 11 case, are set forth in greater detail in the Declaration of Justin Funk, Chief Financial Officer
 of SouthFresh Aquaculture, LLC, in Support of Chapter 11 Petition and First Day Motions (the “First Day
 Declaration”), filed contemporaneously with the Debtor’s voluntary petition for relief filed under chapter 11 of title
 11 of the United States Code (the “Bankruptcy Code”), on January 28, 2019 (the “Commencement Date”).
 Capitalized terms used but not defined herein shall have the meanings ascribed to them in the First Day Declaration.


 04710758.1

Case 19-70152-JHH11               Doc 3     Filed 01/28/19 Entered 01/28/19 15:50:16                        Desc Main
                                           Document     Page 1 of 25
 Court in connection with this Motion to the extent that it is later determined that the Court,

 absent consent of the parties, cannot enter final orders or judgments in connection herewith

 consistent with Article III of the United States Constitution.

          3.    Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

          4.    The bases for the relief requested herein are sections 102 and 105(a) of the

 Bankruptcy Code and Bankruptcy Rules 2002(m) and 9007.

                                      Procedural Background

          5.    On the Commencement Date, the Debtor filed a voluntary petition for relief under

 chapter 11 of the Bankruptcy Code. No request for the appointment of a trustee or examiner has

 been made in this chapter 11 case, and no committees have been appointed or designated.

                                The Case Management Procedures

          6.    The Debtor has numerous creditors and diverse parties in interest. Broad notice

 and service requirements would be expensive, administratively inefficient, and unduly

 burdensome on the Debtor’s estate. The Debtor proposes to reduce expense and administrative

 burden by limiting notice and service requirements pursuant to sections 102(1)(A) and 105(a) of

 the Bankruptcy Code and Bankruptcy Rules 2002(m) and 9007.

          7.    By this Motion, the Debtor seek authority to implement the Procedures in

 connection with the administration of its chapter 11 case and to utilize the Limited Notice (as

 defined herein). The Debtor requests that, to the extent that any of the Procedures or Limited

 Notice conflicts with the provisions of the Bankruptcy Code, the Bankruptcy Rules, or the Local

 Rules, the Procedures or Limited Notice shall govern and shall supersede such provisions and

 rules.




 04710758.1                                    2


Case 19-70152-JHH11         Doc 3    Filed 01/28/19 Entered 01/28/19 15:50:16        Desc Main
                                    Document     Page 2 of 25
          8.     The Procedures establish requirements for the filing and serving of notices,

 motions, pleadings, applications, other requests for relief, and all documents filed in support

 thereof (collectively, the “Pleadings”) in this chapter 11 case and the filing of any objections (the

 “Objections”) or replies thereto (the “Replies,” and, together with the Pleadings and the

 Objections, the “Documents”). As set forth more fully below, the Procedures (a) delineate

 standards for notice; (b) authorize the Debtor to schedule, in cooperation with the Court, periodic

 omnibus hearing dates; and (c) articulate mandatory guidelines for the scheduling of hearings and

 objection deadlines. Furthermore, the Debtor seek to reduce expenses and administrative burdens

 by limiting notice and service requirements.

          9.     The objective of the relief sought herein is to minimize the administrative burden of

 this chapter 11 case on the Court, the Debtor, and all parties in interest, while fully satisfying the

 notice and due process requirements set forth in the Bankruptcy Code and protecting the

 substantive rights of all parties.

          10.    To ensure that parties in interest in this chapter 11 case are made aware of the

 Case Management Procedures, the Debtor proposes to: (a) serve the Procedures on the Master

 Service List (as defined below); and (c) make the Procedures readily available on request to the

 Debtor’s proposed counsel, Maynard, Cooper & Gale, P.C.

          11.    The following Procedures should be implemented in connection with the

 administration of this chapter 11 case:

 A.       Filing and Notification Procedures.

          12.    Filing. All documents shall be filed electronically with the Court on the docket of

 In re SouthFresh Aquaculture, LLC, Chapter 11, Case No. 19-70152, pursuant to Local Rule

 5005-4. The documents shall be noticed in accordance with the Procedures set forth below.



 04710758.1                                     3


Case 19-70152-JHH11           Doc 3    Filed 01/28/19 Entered 01/28/19 15:50:16             Desc Main
                                      Document     Page 3 of 25
          13.       Limited Notice / Entities to be Served. All Documents shall be served, in the

 manner described below, on:

          (a)       Via email, if available, otherwise via facsimile or U.S. mail:

                    (i)      proposed counsel to the Debtor, Maynard, Cooper & Gale, P.C., 1901 6th
                             Avenue N., Ste. 2400, Birmingham, Alabama 35203 Attn: J. Leland
                             Murphree (lmurphree@maynardcooper.com) and Ryan D. Thompson
                             (rthompson@maynardcooper.com);

                    (ii)     the Office of the Bankruptcy Administrator for the Northern District of
                             Alabama, Federal Building and U.S. Courthouse, 2005 University Blvd.,
                             Suite 1300, Tuscaloosa, AL 35401 Attn: Rachel Webber;

                    (iii)    counsel to any official committee(s)2 appointed in this chapter 11 case (the
                             “Committee”);

                    (iv)     counsel to the DIP Lender, Larry Weaver, Wilmer & Lee, P.A., 300
                             Market Street, Suite 201 AB, Decatur, AL 35601;

                    (v)      the United States Attorney’s Office for the Northern District of Alabama,
                             1801 4th Ave. N, Birmingham, AL 35203;

                    (vi)     the Internal Revenue Service, Centralized Insolvency Operation, P.O. Box
                             21126, Philadelphia, PA 19114-0326;

                    (vii)    the office of the Attorney General for the State of Alabama, P.O. Box
                             300152, Montgomery, AL 36130-0152;

                    (viii)   the United States Food and Drug Administration, 10903 New Hampshire,
                             Ave., Silver Spring, MD 20993-0002

                    (ix)     the United States Environmental Protection Agency, 61 Forsyth Street,
                             SW, Atlanta, GA 30303-8960; and

                    (x)      the International Chemical Workers Union Council of the United Food
                             and Commercial Workers Union and Its Local 1038C, 403 Maria Ave.,
                             Demopolis, AL 36732 Attn: Grover Houston.

              (b)   Via email, if available, otherwise via U.S. mail:


  2
    Unless and until such time as an official committee of unsecured creditors may be appointed in this case, the
  creditors holding the 20 largest unsecured claims against the Debtor’s estate shall be served as set forth herein. In
  the event an official committee of unsecured creditors is formed, each of the top 20 unsecured creditors will be
  removed from this service list, except for any of those creditors that file a notice of appearance and request for
  service as set forth herein.


 04710758.1                                           4


Case 19-70152-JHH11              Doc 3    Filed 01/28/19 Entered 01/28/19 15:50:16                        Desc Main
                                         Document     Page 4 of 25
                (i)     Any person or entity with a particularized interest relating directly to the
                        subject matter of a certain document.

 The parties listed above in item (a) shall be collectively referred to as the “Standard Parties.” In

 addition to the Standard Parties, Pleadings shall be served on all persons and entities that have

 formally appeared and requested service in this case pursuant to Bankruptcy Rule 2002 and the

 procedures set forth below (the “Rule 2002 List”) in accordance with the Procedures set forth

 herein. The Debtor shall serve on the Standard Parties notice of any complaint the Debtor may file

 initiating an adversary proceeding. The Debtor shall serve subsequent Documents within such

 adversary proceeding only on (i) the parties to the adversary proceeding and (ii) additional parties,

 if any, that specifically request notice and service of pleadings in the adversary proceeding.

          14.   Notices of Appearance. Any creditor or party in interest that wishes to receive

 notice in this chapter 11 case and is not otherwise entitled to notice pursuant to these Procedures

 must file a notice of appearance and request for service of papers in accordance with Bankruptcy

 Rules 2002 and 9010(b). The request shall include the following: (a) the party’s name and

 address; (b) the name of the client, if applicable; (c) an email address at which the requesting

 party may be served; (d) an address by which the requesting party may be served by U.S. mail,

 hand delivery, and overnight delivery; and (e) a facsimile number for the requesting party.

 Notwithstanding Bankruptcy Rules 2002 and 9010(b), no request for service filed in this chapter

 11 case shall have any effect unless the foregoing requirements are satisfied. Any individual or

 entity filing a notice of appearance pursuant to Bankruptcy Rule 2002 who does not maintain and

 cannot practicably obtain an email address, must include in its notice of appearance a

 certification stating the same.

          15.   Master Service List. The Debtor shall maintain a master service list including the

 Standard Parties and the Rule 2002 List (the “Master Service List”). The Master Service List


 04710758.1                                    5


Case 19-70152-JHH11          Doc 3    Filed 01/28/19 Entered 01/28/19 15:50:16              Desc Main
                                     Document     Page 5 of 25
 shall contain addresses, facsimile numbers, and email addresses, if available. The Debtor shall

 use reasonable efforts to update the Master Service List on a periodic basis. The Master Service

 List shall be made available by contacting the Debtor’s counsel directly.

          16.    Service by Electronic Mail. Except as otherwise provided herein, all Documents,

 other than a summons and complaint in an adversary proceeding or Documents filed under seal,

 shall be served by email on the parties identified in the Master Service List in accordance with the

 Procedures.3 The Standard Parties for whom email addresses are not listed above shall advise, to

 the extent available, the Debtor’s counsel in writing of its email addresses to which notices

 should be sent. The Standard Parties may request service by means other than electronic

 delivery, if desired. All Documents served by email shall include access to an attached file

 containing the entire Document, including, as may be applicable, the proposed form(s) of orders

 and any exhibits, attachments, and other relevant materials, in “.pdf” format, readable by Adobe

 Acrobat or an equivalent program. Notwithstanding the foregoing, if a Document cannot be

 annexed to an email (because of its size, technical difficulties, or otherwise), the serving party

 may, in its sole discretion, (a) serve the entire Document by U.S. mail or overnight delivery,

 including the proposed form(s) of orders and any exhibits, attachments, and other relevant

 materials; or (b) email the party being served and include a notation that the Document cannot be

 annexed and will be mailed only if specifically requested. Service by email shall be effective as

 of the date the Document is sent by email to the address provided by a party. When a party

 serves Documents by email, such party shall not be required to serve a paper copy of Documents

 on interested parties by fax or regular mail. Except as otherwise provided herein, email service

 shall satisfy the Court’s rules for service.


  3
   A printed copy of the order approving these Procedures shall be served upon all parties on the Master Service
  List within five (5) days of entry of the order approving the Procedures.

 04710758.1                                        6


Case 19-70152-JHH11            Doc 3    Filed 01/28/19 Entered 01/28/19 15:50:16                    Desc Main
                                       Document     Page 6 of 25
          17.    Alternative Methods of Service. If a party entitled to notice of a Pleading does not

 have an email address or if the email address of a party is not available, that party shall be served

 by U.S. mail, overnight delivery, facsimile, or hand delivery (the choice being in the serving

 party’s sole discretion).

          18.    Service of Objections to Proofs of Claim. Notwithstanding and in addition to

 service under these Procedures and Bankruptcy Rules 3007, 7004, and 9014, notice and service

 of an Objection to the allowance of a claim is sufficient if served on the name and address listed

 in the proof of claim as the name and address where notices should be sent.

          19.    Confidentiality. Nothing in these Procedures shall prejudice the right of any party

 to move the Court to request relief under section 107(b) of the Bankruptcy Code to protect any

 entity with respect to a trade secret or confidential research, development, or commercial

 information or to protect a person with respect to scandalous or defamatory matter contained in a

 Document filed in this case.

          20.    Declarations of Service. Upon the completion of noticing any particular matter, the

 party seeking relief shall file with the Court within seven business days thereof either a declaration

 of service or a certification of service annexing the list of parties that received notice.

          21.    Certain Bankruptcy Rules Preserved. The proceedings with respect to which notice

 will be limited to the Master Service List shall include all matters covered by Bankruptcy Rules

 2002, 4001(c), and 6006(c) and sections 327 and 1121(d) of the Bankruptcy Code, with the express

 exception of the following: (a) notice of (i) the first meeting of creditors pursuant to section 341 of

 the Bankruptcy Code, (ii) the time fixed for filing proofs of claim pursuant to Bankruptcy Rule

 3003(c), and (iii) the time fixed for filing objections to, and the hearings to consider, approval of a

 disclosure statement and confirmation of a plan of reorganization; and (b) notice and transmittal of



 04710758.1                                      7


Case 19-70152-JHH11           Doc 3    Filed 01/28/19 Entered 01/28/19 15:50:16                Desc Main
                                      Document     Page 7 of 25
 ballots for accepting or rejecting a plan of reorganization. Notice of the foregoing matters shall be

 given to all parties in interest in accordance with Bankruptcy Rule 2002, unless the Court orders, or

 the Bankruptcy Code prescribes, otherwise.

 B.       Hearings and Related Procedural Matters.

          22.   Omnibus Hearings. The Debtor shall be authorized to schedule, in cooperation

 with the Court, periodic omnibus hearings (“Omnibus Hearings”) at which Pleadings shall be

 heard. If Omnibus Hearings are scheduled, the following guidelines shall apply:

                (a)     Matters that May be Scheduled for Hearings Other than Omnibus Hearings.
                        Hearings in connection with (i) claim objections, (ii) pre-trial conferences
                        and trials related to adversary proceedings, (iii) approval of the disclosure
                        statement, (iv) plan confirmation, (v) sale of all or substantially all of the
                        Debtor’s assets, and (vi) any other Pleadings filed by the Debtor may be
                        scheduled for dates other than the Omnibus Hearing dates. However,
                        initial pre-trial conferences scheduled in connection with adversary
                        proceedings shall be set on the next available Omnibus Hearing date that
                        is at least 45 days after the filing of the complaint in such adversary
                        proceeding. Hearings on all other Pleadings filed by a non-Debtor must be
                        scheduled for an Omnibus Hearing, except as provided in subsection (b) of
                        this paragraph.

                (b)     Emergency Relief. If a matter is filed for which the filing party desires
                        expedited relief prior to the next Omnibus Hearing date, the filing party
                        may request an emergency hearing for good cause shown in addition to, or
                        in lieu of, the Omnibus Hearing date.

          23.   Hearings. Unless otherwise ordered by the Court (including herein), all Pleadings

 shall be noticed for hearing on the next Omnibus Hearing date that is at least 21 days after such

 Pleading is filed and notice thereof is served on the appropriate parties. Notwithstanding the

 foregoing, if a Pleading requests relief pursuant to Bankruptcy Rules 2002(a) and (b), the

 Pleading shall be scheduled for the next available Omnibus Hearing date following the

 expiration of the time period set forth in the rule.

          24.   Telephonic Participation. The Debtor proposes that, unless the Court determines

 otherwise, telephonic appearance at all hearings should be authorized, except that those

 04710758.1                                     8


Case 19-70152-JHH11          Doc 3    Filed 01/28/19 Entered 01/28/19 15:50:16             Desc Main
                                     Document     Page 8 of 25
 appearing telephonically may not examine witnesses. All requests for telephonic appearance

 should be made to the Court’s chambers at least one business day before the hearing. If chambers

 permits CourtCall telephonic participation, the party participating telephonically must arrange

 such participation with CourtCall, adhering to the procedures for telephonic participation

 applicable in the Court.

          25.   Objection Deadlines. Except as otherwise provided herein, the deadline to file an

 Objection (the “Objection Deadline”) to any Pleading shall be (a) 4:00 p.m. Central Time on the

 date that is seven calendar days before the applicable hearing date in the case of a Pleading filed

 21 or more days before the applicable hearing date or (b) 4:00 p.m. Central Time on the date that

 is three calendar days before the applicable hearing date in the case of a Pleading filed less than

 21 days before the applicable hearing date. The Objection Deadline may be extended with the

 consent of the movant or applicant. The Objection will not be considered timely filed unless it is

 both filed with the Court and received by the Master Service List on or before the applicable

 Objection Deadline.

          26.   Deadline for Filing Reply. Unless otherwise ordered by the Court, a reply to an

 Objection shall be filed with the Court and served in accordance with these Procedures on or

 before 12:00 noon prevailing Central Time on the day that is one business day before the date of

 the hearing.

          27.   Agenda. By approximately 2:00 p.m. prevailing Central Time on the day before a

 scheduled hearing, the Debtor shall file with the Court an agenda setting forth each matter to be

 heard at the hearing and shall serve the agenda by email or facsimile on the Standard Parties.

 Agendas shall not be required where the Debtor has less than 48 hours’ notice of the hearing.




 04710758.1                                   9


Case 19-70152-JHH11         Doc 3    Filed 01/28/19 Entered 01/28/19 15:50:16            Desc Main
                                    Document     Page 9 of 25
 The matters listed on the agenda shall be limited to matters of substance and shall not include

 administrative filings such as notices of appearance and declarations of service.

          28.   Settlements. If a matter is properly noticed for hearing and the parties reach

 agreement on a settlement of the dispute prior to the final hearing, the parties may announce the

 settlement at the scheduled hearing. If the Court determines that the notice of the dispute and

 settlement at the scheduled hearing is adequate notice of the effects of the settlement (i.e., that

 the terms of the settlement are not materially different from what parties in interest could have

 expected if the dispute were fully litigated), the Court may approve the settlement at the hearing

 without further notice of the terms of the settlement. If the Court determines that additional or

 supplemental notice is required, the Debtor shall serve such notice in accordance with the

 procedures set forth herein and a hearing to consider such settlement shall be on the next hearing

 date deemed appropriate by the Court.

 C.       Automatic Stay Proceedings.

          29.          Hearings and Objection Deadlines. Notwithstanding anything contained

 herein, motions for relief from the automatic stay filed pursuant to section 362 of the Bankruptcy

 Code shall be noticed for consideration at the Omnibus Hearing that is at least 20 days after the

 motion is filed and notice is served upon the Debtor. Unless otherwise ordered by the Court, the

 objection deadline for the Debtor shall be the later to occur of (a) 15 days after the date of filing

 and service of the motion, or (b) three days before the scheduled hearing.

          30.   Automatic Relief Provision Inapplicable. Notwithstanding section 362(e) of the

 Bankruptcy Code, if a motion with respect to a request for relief under section 362(d) of the

 Bankruptcy Code is scheduled for a date that is on or after the thirtieth day after the moving

 party’s request for relief was made, the moving party shall be deemed to have consented to the



 04710758.1                                   10


Case 19-70152-JHH11         Doc 3     Filed 01/28/19 Entered 01/28/19 15:50:16             Desc Main
                                    Document      Page 10 of 25
 continuation of the automatic stay in effect pending the conclusion of, or as a result of, a final

 hearing and determination under section 362(d) of the Bankruptcy Code and shall be deemed to

 have waived its right to assert the termination of the automatic stay under section 362(e) of the

 Bankruptcy Code.

                                             Basis for Relief

          31.    Section 102(1)(A) of the Bankruptcy Code provides that all notice and hearing

 requirements in the Bankruptcy Code shall be construed as mandating such notice and opportunity

 for a hearing “as is appropriate in the particular circumstances.” The Court has the authority under

 section 105(a) of the Bankruptcy Code to issue any order that is necessary or appropriate to carry

 out the provisions of the Bankruptcy Code. The Court is further authorized by Bankruptcy Rule

 2002(m) to enter orders designating matters in respect to which, and the entities to whom, notices

 shall be sent pursuant to the provisions of the Bankruptcy Code. In addition, the Court has

 general authority to regulate notices pursuant to Bankruptcy Rule 9007. Implementation of the

 Procedures is appropriate in this chapter 11 case and within the Court’s equitable powers under

 section 105 of the Bankruptcy Code.

          32.    Approval of the Procedures is in the best interests of the Debtor, its estate, and its

 creditors. In addition to the discharge of its ordinary duties, the Debtor’s personnel now carry the

 additional burdens imposed by the commencement of this chapter 11 case. The Procedures, by

 authorizing the Debtor to schedule Omnibus Hearing dates, establishing clear timelines for the

 filing of requests for relief, and allowing, with certain exceptions, electronic service, will assist the

 Debtor’s management in organizing the Debtor’s time and directing the attention of its personnel to

 issues raised in this chapter 11 case. It will also reduce the cost of administration of this case.




 04710758.1                                     11


Case 19-70152-JHH11           Doc 3     Filed 01/28/19 Entered 01/28/19 15:50:16               Desc Main
                                      Document      Page 11 of 25
          33.   Courts in this and other districts have approved similar procedures, including

 service by email, in chapter 11 cases. See, e.g., In re Walter Energy, Inc., Case No. 15-02741

 (TOM) (Bankr. N.D. Ala. July 15, 2015); In re Moore-Handley, Inc., Case No. 09-04198 (TBB)

 (Bankr. N.D. Ala. July 29, 2009); In re Bruno’s Supermarkets, LLC, Case No. 09-00634 (BGC)

 (Bankr. N.D. Ala. Feb. 17, 2009); In re Bill Heard Enters., Inc., Case No. 08-83029 (JAC)

 (Bankr. N.D. Ala. Sept. 30, 2008); see also In re Cenveo, Inc., Case No. 18-22178 (RDD)

 (Bankr. S.D.N.Y. Mar. 15, 2018); In re Toys “R” Us, Inc., Case No. 17-34465 (KLP) (Bankr.

 E.D. Va. Sept. 21, 2017). The circumstances here justify similar relief.

                                               Notice

          34.   The Debtor will provide notice of this Motion to: (a) the Office of the Bankruptcy

 Administrator for the Northern District of Alabama; (b) the holders of the 20 largest unsecured

 claims against the Debtor; (c) counsel to the proposed DIP Lender; (d) the International

 Chemical Workers Union Council of the United Food and Commercial Workers Union and Its

 Local 1038C; (e) the United States Attorney’s Office for the Northern District of Alabama; (f)

 the Internal Revenue Service; (g) the United States Environmental Protection Agency; (h) the

 Alabama Department of Environmental Management; (i) the United States Department of

 Agriculture; (j) the United States Food and Drug Administration; (k) the Alabama Department of

 Agriculture & Industries – Weights and Measures Division; (l) the office of the Attorney General

 for the State of Alabama; and (m) any party that has requested notice pursuant to Bankruptcy

 Rule 2002. The Debtor submits that, in light of the nature of the relief requested, no other or

 further notice need be given.




 04710758.1                                  12


Case 19-70152-JHH11         Doc 3     Filed 01/28/19 Entered 01/28/19 15:50:16         Desc Main
                                    Document      Page 12 of 25
                                        No Prior Request

          35.   No prior request for the relief sought in this Motion has been made to this or any

 other court.

                           [Remainder of page intentionally left blank]




 04710758.1                                 13


Case 19-70152-JHH11        Doc 3     Filed 01/28/19 Entered 01/28/19 15:50:16          Desc Main
                                   Document      Page 13 of 25
          WHEREFORE, the Debtor respectfully requests that the Court enter the Order, granting

 the relief requested herein and such other relief as the Court deems appropriate under the

 circumstances.

          Respectfully submitted this the 28th day of January, 2019.



                                                              /s/ J. Leland Murphree
                                                              J. Leland Murphree
                                                              Jayna P. Lamar
                                                              Ryan D. Thompson
                                                              Evan N. Parrott
                                                              Wes Bulgarella

                                                              Proposed Counsel to the Debtor


 OF COUNSEL:

 MAYNARD, COOPER & GALE, P.C.
 1901 Sixth Avenue North,
 2400 Regions/Harbert Plaza
 Birmingham, AL 35203
 (205) 254-1000
 lmurphree@maynardcooper.com
 jlamar@maynardcooper.com
 rthompson@maynardcooper.com
 eparrott@maynardcooper.com
 wbulgarella@maynardcooper.com




 04710758.1                                   14


Case 19-70152-JHH11          Doc 3     Filed 01/28/19 Entered 01/28/19 15:50:16          Desc Main
                                     Document      Page 14 of 25
                                      Exhibit A

                                   Proposed Order




 04710758.1                           15


Case 19-70152-JHH11   Doc 3     Filed 01/28/19 Entered 01/28/19 15:50:16   Desc Main
                              Document      Page 15 of 25
                           IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF ALABAMA
                                      WESTERN DIVISION

                                                        )
 IN RE:                                                 )
                                                        )        Case No.
 SOUTHFRESH AQUACULTURE, LLC,                           )
                                                        )        Chapter 11
            Debtor.                                     )

                    ORDER PURSUANT TO 11 U.S.C. §§ 102 AND 105(a) AND
                   BANKRUPTCY RULES 2002(M) AND 9007 IMPLEMENTING
                  CERTAIN NOTICE AND CASE MANAGEMENT PROCEDURES

            Upon the motion (the “Motion”)1 of the above-captioned Debtor and Debtor in possession

 (the “Debtor”) for entry of an order (the “Order”), pursuant to sections 102 and 105(a) of the

 Bankruptcy Code and rules 2002(m) and 9007 of the Bankruptcy Rules, for entry of an order

 authorizing and implementing certain notice and case management procedures; all as more fully

 set forth in the Motion; and upon the First Day Declaration; and this Court having jurisdiction

 over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the General Order of Reference from

 the United States District Court for the Northern District of Alabama, dated January 12, 1995; and

 this Court having found that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and that

 this Court may enter a final order consistent with Article III of the United States Constitution; and

 this Court having found that venue of this proceeding and the Motion in this district is proper

 pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having found that the Debtor’s notice of

 the Motion and opportunity for a hearing on the Motion were appropriate under the

 circumstances and no other notice need be provided; and this Court having reviewed the Motion

 and having heard the statements in support of the relief requested therein at a hearing before this

 Court (the “Hearing”); and this Court having determined that the legal and factual bases set forth

 1
     Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.


 04710758.1

Case 19-70152-JHH11                Doc 3     Filed 01/28/19 Entered 01/28/19 15:50:16                     Desc Main
                                           Document      Page 16 of 25
 in the Motion and at the Hearing establish just cause for the relief granted herein; and upon all of

 the proceedings had before this Court; and after due deliberation and sufficient cause appearing

 therefor, it is HEREBY ORDERED THAT:

          1.     The Motion is GRANTED as set forth herein.

          2.     The Debtor shall serve a copy of this Order on the Master Service List within

 three business days.

          3.     This Court shall retain jurisdiction with respect to all matters arising from or

 related to the implementation or interpretation of this Order.

          4.     The following Procedures are approved and shall govern all aspects of this

 chapter 11 case, except as otherwise ordered by the Court:

 A.       Filing and Notification Procedures.

          5.     Filing. All Documents shall be filed electronically with the Court on the docket of

 In re SouthFresh Aquaculture, LLC, Chapter 11, Case No. 19-70152, pursuant to Local Rule

 5005-4. The Documents shall be noticed in accordance with the Procedures set forth below.

          6.     Limited Notice / Entities to be Served. All Documents shall be served, in the

 manner described below, on:

          (a)    Via email, if available, otherwise via facsimile or U.S. mail:

                 (i)    proposed counsel to the Debtor, Maynard, Cooper & Gale, P.C., 1901 6th
                        Avenue N., Ste. 2400, Birmingham, Alabama 35203 Attn: J. Leland
                        Murphree (lmurphree@maynardcooper.com) and Ryan D. Thompson
                        (rthompson@maynardcooper.com);

                 (ii)   the Office of the Bankruptcy Administrator for the Northern District of
                        Alabama, Federal Building and U.S. Courthouse, 2005 University Blvd.,
                        Suite 1300, Tuscaloosa, AL 35401 Attn: Rachel Webber;




 04710758.1                                       17

Case 19-70152-JHH11          Doc 3     Filed 01/28/19 Entered 01/28/19 15:50:16           Desc Main
                                     Document      Page 17 of 25
                    (iii)    counsel to any official committee(s)2 appointed in this chapter 11 case (the
                             “Committee”);

                    (iv)     counsel to the DIP Lender, Larry Weaver, Wilmer & Lee, P.A., 300
                             Market Street, Suite 201 AB, Decatur, AL 35601;

                    (v)      the United States Attorney’s Office for the Northern District of Alabama,
                             1801 4th Ave. N, Birmingham, AL 35203;

                    (vi)     the Internal Revenue Service, Centralized Insolvency Operation, P.O. Box
                             21126, Philadelphia, PA 19114-0326;

                    (vii)    the office of the Attorney General for the State of Alabama, P.O. Box
                             300152, Montgomery, AL 36130-0152;

                    (viii)   the United States Food and Drug Administration, 10903 New Hampshire,
                             Ave., Silver Spring, MD 20993-0002;

                    (ix)     the United States Environmental Protection Agency, 61 Forsyth Street,
                             SW, Atlanta, GA 30303-8960; and

                    (x)      the International Chemical Workers Union Council of the United Food
                             and Commercial Workers Union and Its Local 1038C, 403 Maria Ave.,
                             Demopolis, AL 36732 Attn: Grover Houston.

              (b)   Via email, if available, otherwise via U.S. mail:

                    (i)      Any person or entity with a particularized interest relating directly to the
                             subject matter of a certain Document.

 The parties listed above in item (a) shall be collectively referred to as the “Standard Parties.” In

 addition to the Standard Parties, Pleadings shall be served on all persons and entities that have

 formally appeared and requested service in this case pursuant to Bankruptcy Rule 2002 and the

 procedures set forth below (the “Rule 2002 List”) in accordance with the Procedures set forth

 herein. The Debtor shall serve on the Standard Parties notice of any complaint the Debtor may file

 initiating an adversary proceeding. The Debtor shall serve subsequent Documents within such


  2
    Unless and until such time as an official committee of unsecured creditors may be appointed in this case, the
  creditors holding the 20 largest unsecured claims against the Debtor’s estate shall be served as set forth herein. In
  the event an official committee of unsecured creditors is formed, each of the top 20 unsecured creditors will be
  removed from this service list, except for any of those creditors that file a notice of appearance and request for
  service as set forth herein.



 04710758.1                                               18

Case 19-70152-JHH11              Doc 3     Filed 01/28/19 Entered 01/28/19 15:50:16                       Desc Main
                                         Document      Page 18 of 25
 adversary proceeding only on (i) the parties to the adversary proceeding and (ii) additional parties,

 if any, that specifically request notice and service of pleadings in the adversary proceeding.

          7.    Notices of Appearance. Any creditor or party in interest that wishes to receive

 notice in this chapter 11 case and is not otherwise entitled to notice pursuant to these Procedures

 must file a notice of appearance and request for service of papers in accordance with Bankruptcy

 Rules 2002 and 9010(b). The request shall include the following: (a) the party’s name and

 address; (b) the name of the client, if applicable; (c) an email address at which the requesting

 party may be served; (d) an address by which the requesting party may be served by U.S. mail,

 hand delivery and overnight delivery; and (e) a facsimile number for the requesting party.

 Notwithstanding Bankruptcy Rules 2002 and 9010(b), no request for service filed in this chapter

 11 case shall have any effect unless the foregoing requirements are satisfied. Any individual or

 entity filing a notice of appearance pursuant to Bankruptcy Rule 2002 who does not maintain and

 cannot practicably obtain an email address must include in its notice of appearance a certification

 stating the same.

          8.    Master Service List. The Debtor shall maintain a master service list including the

 Standard Parties and the Rule 2002 List (the “Master Service List”). The Master Service List

 shall contain addresses, facsimile numbers, and email addresses, if available. The Debtor shall

 use reasonable efforts to update the Master Service List on a periodic basis. The Master Service

 List shall be made available by contacting the Debtor’s counsel directly.

          9.    Service by Electronic Mail. Except as otherwise provided herein, all Documents,

 other than a summons and complaint in an adversary proceeding or Documents filed under seal,




 04710758.1                                        19

Case 19-70152-JHH11          Doc 3     Filed 01/28/19 Entered 01/28/19 15:50:16             Desc Main
                                     Document      Page 19 of 25
 shall be served by email on the parties identified in the Master Service List in accordance with

 the Procedures.3

          10.     The Standard Parties for whom email addresses are not listed above shall advise,

 to the extent available, the Debtor’s counsel in writing of its email addresses to which notices

 should be sent. The Standard Parties may request service by means other than electronic delivery

 if desired. All Documents served by email shall include access to an attached file containing the

 entire Document, including, as may be applicable, the proposed form(s) of orders and any

 exhibits, attachments, and other relevant materials, in “.pdf” format, readable by Adobe Acrobat

 or an equivalent program. Notwithstanding the foregoing, if a Document cannot be annexed to an

 email (because of its size, technical difficulties, or otherwise), the serving party may, in its sole

 discretion, (a) serve the entire Document by U.S. mail or overnight delivery, including the

 proposed form(s) of orders and any exhibits, attachments, and other relevant materials; or (b)

 email the party being served and include a notation that the Document cannot be annexed and

 will be mailed only if specifically requested. Service by email shall be effective as of the date the

 Document is sent by email to the address provided by a party. When a party serves Documents

 by email, such party shall not be required to serve a paper copy of Documents on interested

 parties by fax or regular mail. Except as otherwise provided herein, email service shall satisfy the

 Court’s rules for service.

          11.     Alternative Methods of Service. If a party entitled to notice of a Pleading does not

 have an email address or if the email address of a party is not available, that party shall be served

 by U.S. mail, overnight delivery, facsimile, or hand delivery (the choice being in the serving

 party’s sole discretion).


 3
  A printed copy of the order approving these Procedures shall be served upon all parties on the Master Service List
 within five days of entry of the order approving the Procedures.


 04710758.1                                              20

Case 19-70152-JHH11             Doc 3     Filed 01/28/19 Entered 01/28/19 15:50:16                     Desc Main
                                        Document      Page 20 of 25
          12.    Service of Objections to Proofs of Claim. Notwithstanding and in addition to

 service under these Procedures and Bankruptcy Rules 3007, 7004, and 9014, notice and service of

 an Objection to the allowance of a claim is sufficient if served on the name and address listed in

 the proof of claim as the name and address where notices should be sent.

          13.    Confidentiality. Nothing in these Procedures shall prejudice the right of any party

 to move the Court to request relief under section 107(b) of the Bankruptcy Code to protect any

 entity with respect to a trade secret or confidential research, development, or commercial

 information or to protect a person with respect to scandalous or defamatory matter contained in a

 Document filed in this case.

          14.    Declarations of Service. Upon the completion of noticing any particular matter, the

 party seeking relief shall file with the Court within seven business days thereof either a declaration

 of service or a certification of service annexing the list of parties that received notice.

          15.    Certain Bankruptcy Rules Preserved. The proceedings with respect to which notice

 will be limited to the Master Service List shall include all matters covered by Bankruptcy Rules

 2002, 4001(c), and 6006(c) and sections 327 and 1121(d) of the Bankruptcy Code, with the express

 exception of the following: (a) notice of (i) the first meeting of creditors pursuant to section 341 of

 the Bankruptcy Code, (ii)the time fixed for filing proofs of claim pursuant to Bankruptcy Rule

 3003(c), and (iii) the time fixed for filing objections to and the hearings to consider, approval of a

 disclosure statement and confirmation of a plan of reorganization; and (b) notice and transmittal of

 ballots for accepting or rejecting a plan of reorganization. Notice of the foregoing matters shall be

 given to all parties in interest in accordance with Bankruptcy Rule 2002, unless the Court orders, or

 the Bankruptcy Code prescribes, otherwise.




 04710758.1                                          21

Case 19-70152-JHH11           Doc 3     Filed 01/28/19 Entered 01/28/19 15:50:16               Desc Main
                                      Document      Page 21 of 25
 B.       Hearings and Related Procedural Matters.

          16.   Omnibus Hearings. The Debtor shall be authorized to schedule, in cooperation

 with the Court, periodic omnibus hearings (“Omnibus Hearings”) at which Pleadings shall be

 heard. If Omnibus Hearings are scheduled, the following guidelines shall apply:

                (a)    Matters that May be Scheduled for Hearings Other than Omnibus Hearings.
                       Hearings in connection with (i) claim objections, (ii) pre-trial conferences
                       and trials related to adversary proceedings, (iii) approval of the disclosure
                       statement, (iv) plan confirmation, (v) sale of all or substantially all of the
                       Debtor’s assets, and (vi) any other Pleadings filed by the Debtor may be
                       scheduled for dates other than the Omnibus Hearing dates. However, initial
                       pre-trial conferences scheduled in connection with adversary proceedings
                       shall be set on the next available Omnibus Hearing date that is at least 45
                       days after the filing of the complaint in such adversary proceeding. Hearings
                       on all other Pleadings filed by a non-Debtor must be scheduled for an
                       Omnibus Hearing, except as provided in subsection (b) of this paragraph.

                (b)    Emergency Relief. If a matter is filed for which the filing party desires
                       expedited relief prior to the next Omnibus Hearing date, the filing party
                       may request an emergency hearing for good cause shown in addition to or
                       in lieu of the Omnibus Hearing date.

          17.   Hearings. Unless otherwise ordered by the Court (and except as provided below

 with respect to stay relief motions), all Pleadings shall be noticed for hearing on the next

 Omnibus Hearing date that is at least 21 days after such Pleading is filed and notice thereof is

 served on the appropriate parties. Notwithstanding the foregoing, if a Pleading requests relief

 pursuant to Bankruptcy Rules 2002(a) and (b), the Pleading shall be scheduled for the next

 available Omnibus Hearing date following the expiration of the time period set forth in the rule.

          18.   Telephonic Participation. Unless the Court determines otherwise, telephonic

 appearance at all hearings is authorized, except that those appearing telephonically may not

 examine witnesses. All requests for telephonic appearance should be made to the Court’s

 chambers at least one business day before the hearing. If chambers permits telephonic




 04710758.1                                      22

Case 19-70152-JHH11         Doc 3     Filed 01/28/19 Entered 01/28/19 15:50:16            Desc Main
                                    Document      Page 22 of 25
 participation, the party participating telephonically must arrange such participation with

 CourtCall, adhering to the procedures for telephonic participation applicable in the Court.

          19.   Objection Deadlines. Except as otherwise provided herein, the deadline to file an

 Objection (the “Objection Deadline”) to any Pleading shall be (a) 4:00 p.m. Central Time on the

 date that is seven calendar days before the applicable hearing date in the case of a Pleading filed

 21 or more days before the applicable hearing date or (b) 4:00 p.m. Central Time on the date that

 is three calendar days before the applicable hearing date in the case of a Pleading filed less than

 21 days before the applicable hearing date. The Objection Deadline may be extended with the

 consent of the movant or applicant. The Objection will not be considered timely filed unless it is

 both filed with the Court and received by the Standard Parties on or before the applicable

 Objection Deadline.

          20.   Deadline for Filing Reply. Unless otherwise ordered by the Court, a reply to an

 Objection shall be filed with the Court and served in accordance with these Procedures on or

 before 12:00 noon prevailing Central Time on the day that is one business day before the date of

 the hearing.

          21.   Agenda. By approximately 2:00 p.m. prevailing Central Time on the day before a

 scheduled hearing, the Debtor shall file with the Court an agenda setting forth each matter to be

 heard at the hearing and shall serve the agenda by email or facsimile on the Standard Parties.

 Agendas shall not be required where the Debtor has less than 48 hours’ notice of the hearing.

 The matters listed on the agenda shall be limited to matters of substance and shall not include

 administrative filings such as notices of appearance and declarations of service.

          22.   Settlements. If a matter is properly noticed for hearing and the parties reach

 agreement on a settlement of the dispute prior to the final hearing, the parties may announce the




 04710758.1                                      23

Case 19-70152-JHH11         Doc 3     Filed 01/28/19 Entered 01/28/19 15:50:16           Desc Main
                                    Document      Page 23 of 25
 settlement at the scheduled hearing. If the Court determines that the notice of the dispute and

 Settlement at the scheduled hearing is adequate notice of the effects of the settlement (i.e., that

 the terms of the settlement are not materially different from what parties in interest could have

 expected if the dispute were fully litigated), the Court may approve the settlement at the hearing

 without further notice of the terms of the settlement. If the Court determines that additional or

 supplemental notice is required, the Debtor shall serve such notice in accordance with the

 procedures set forth herein and a hearing to consider such settlement shall be on the next hearing

 date deemed appropriate by the Court.

 C.       Automatic Stay Proceedings.

          23.   Hearings and Objection Deadlines. Notwithstanding anything contained herein,

 motions for relief from the automatic stay filed pursuant to section 362 of the Bankruptcy Code

 shall be noticed for consideration at the Omnibus Hearing that is at least 20 days after the motion

 is filed and notice is served upon the Debtor. Unless otherwise ordered by the Court, the

 objection deadline for the Debtor shall be the later to occur of (a) 15 days after the date of filing

 and service of the motion, or (b) three days before the scheduled hearing.

          24.   Automatic Relief Provision Inapplicable. Notwithstanding section 362(e) of the

 Bankruptcy Code, if a motion with respect to a request for relief under section 362(d) of the

 Bankruptcy Code is scheduled for a date that is on or after the thirtieth day after the moving

 party’s request for relief was made, the moving party shall be deemed to have consented to the

 continuation of the automatic stay in effect pending the conclusion of, or as a result of, a final

 hearing and determination under section 362(d) of the Bankruptcy Code and shall be deemed to

 have waived its right to assert the termination of the automatic stay under section 362(e) of the

 Bankruptcy Code.




 04710758.1                                       24

Case 19-70152-JHH11         Doc 3     Filed 01/28/19 Entered 01/28/19 15:50:16             Desc Main
                                    Document      Page 24 of 25
          Dated:


                                       UNITED STATES BANKRUPTCY JUDGE




 04710758.1                              25

Case 19-70152-JHH11   Doc 3     Filed 01/28/19 Entered 01/28/19 15:50:16   Desc Main
                              Document      Page 25 of 25
